     Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 1 of 6. PageID #: 2



                                    AFFIDAVIT

Your Affiant, Joseph J. Zevchek, being duly sworn, deposes

and states:

1.     Your Affiant, Joseph J. Zevchek is an officer or

       employee of the United States Department of Justice

       (DOJ), Drug Enforcement Administration (DEA) within

       the meaning of Section 878(a) of Title 21, United

       States Code, that is an officer who is empowered by

       law to conduct investigations, make arrests, and seize

       property for violations of Title 18, United States

       Code and Title 21, United States Code.


2.     Your Affiant is a Special Agent for the United States

       Department of Justice, Drug Enforcement Administration

       (DEA), and has been so employed since October 2015.

       During your Affiant’s employment with the DEA, your

       Affiant has been assigned to the Cleveland District

       Office (CDO) in Cleveland, Ohio since August 2018, and

       prior to that the Cincinnati, Ohio Resident Office.


                        TRAINING AND EXPERIENCE

3.     Your Affiant has been involved in the investigation of

       various individuals and organizations involved in the

       manufacturing, distribution, and use of controlled

       substances. Your Affiant has conducted surveillance


                                      1
     Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 2 of 6. PageID #: 3



       operations and has become familiar with the methods

       used by individuals engaged in the manufacturing,

       trafficking, and use of controlled substances.               Your

       Affiant received specialized training at the DEA

       training facility located at the FBI Academy in

       Quantico, Virginia in regards to the identification of

       narcotic substances and the operation of drug

       trafficking organizations.          Your Affiant is currently

       assigned to the DEA Cleveland District Office Heroin

       Enforcement Group.        Affiant has conducted and/or

       participated in numerous drug investigations and

       operations which resulted in the arrest(s) and

       conviction(s) of numerous drug traffickers in both

       state and federal prosecutions and the seizure of

       significant quantities of drugs and drug related

       proceeds.


                              PROBABLE CAUSE

4.     In September 2018, members of DEA Cleveland and the

       Cuyahoga County Sheriff’s Department (CCSD)

       (hereinafter “investigators”) initiated an

       investigation into the heroin trafficking activities

       of Deonte AYERS.


5.     On or about September 20, 2018, agents conducted a


                                      2
     Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 3 of 6. PageID #: 4



       controlled purchase of approximately 110.34 grams of a

       mixture of heroin and fentanyl from AYERS. During this

       purchase, agents observed AYERS depart his residence

       at 10803 Manor Avenue in Cleveland, Ohio, and conduct

       the transaction at 9813 Manor Avenue in Cleveland.


6.     On September 27, 2018, agents observed AYERS depart

       10803 Manor Avenue, travel to 9813 Manor Avenue, go

       toward the back of 9813, and reemerge a short time

       later. AYERS approached a gold Ford truck parked in

       front of 9813 and conduct a hand to hand transaction

       with the driver of the Ford.


7.     On October 3, 2018, investigators conducted a

       controlled purchase of approximately 46.18 grams of a

       mixture of heroin and fentanyl from AYERS. On this

       occasion, AYERS was again observed departing from

       10803 Manor Avenue.


8.     On October 9, 2018, Affiant obtained Federal search

       warrants for 10803 Manor Avenue, 10801 Manor Avenue

       (the lower level of 10803), and the curtilage of 9813

       Manor Avenue. All warrants were executed the following

       day. AYERS was arrested at 10803 Manor Avenue without

       incident. During the search of the curtilage of 9813



                                      3
Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 4 of 6. PageID #: 5



  Manor, agents obtained consent to search both the

  first and second floor units by their respective

  occupants. Investigators observed that the building

  also had a third floor accessible by a common

  stairway, but not connected to the other two units.

  During a security sweep, suspected drug residue was

  observed on the floor and table in the third floor. A

  Cuyahoga County Search Warrant was obtained. Overall,

  the searches of the above-mentioned premises yielded

  the following objects, among other items:



          •   A Taurus PT140 .40 caliber semiautomatic

              pistol located in the kitchen of 10803 Manor

              Avenue. The pistol was loaded with a magazine

              and one round in the chamber. According to

              publicly available information, this gun is

              not manufactured in the State of Ohio.

          •   U.S. Currency was located in the front closet

              of 10803 Manor Avenue. An examination of this

              currency revealed that over $2,200 of this

              currency matched serial numbers used in the

              controlled purchases mentioned above.

          •   A digital scale and a pistol magazine

              containing at least 5 rounds of .40 caliber


                                 4
     Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 5 of 6. PageID #: 6



                  ammunition located on the third floor of 9813

                  Manor Avenue.


9.     During a post-arrest interview, AYERS made statements

       admitting to selling approximately 1 gram of heroin to

       the driver of the gold Ford truck mentioned in

       paragraph 6.

10.    This affidavit does not contain each and every piece

       of information and/or fact known to Affiant and other

       investigators, but rather only information sufficient

       to establish probable cause to support the requested

       arrest warrant.


10.    A criminal history inquiry revealed that AYERS has

       been issued FBI number 542196TC6.            According to checks

       with the National Crime Information Center, AYERS has

       multiple felony convictions in Cuyahoga County.

                                 CONCLUSION

11.    Based upon the above listed facts and circumstances,

       Your Affiant has probable cause to believe, and does

       believe that, on or about September 20, 27, and

       October 3, 2018, Deonte AYERS did in the Northern

       District of Ohio, Eastern Division, knowingly and

       intentionally distribute a mixture or substance

       containing a detectable amount of heroin, a Schedule I


                                      5
Case: 1:18-cr-00655-JG Doc #: 1-1 Filed: 10/11/18 6 of 6. PageID #: 7
